Exhibit 16.1 Chang G. Park, CPA, Ph. D. t 2t SAN DIEGO t CALIFORNIA 92108 t t TELEPHONE (858)722-5953 t FAX (858) 761-0341t FAX (858) 764-5480 t E-MAIL changgpark@gmail.comt April 11, 2011 U.S. Securities and Exchange Commission treet, N.E. Washington DC 20549 Ladies and Gentlemen: We have read Item 4.01 of Omega Water Corp. Form 8-K dated April 11, 2011, and are in agreement with the statements in Item 4.01 contained therein, as they relate to our firm. Very truly yours, /s/ Chang G. Park Chang G. Park, CPA
